DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/22/2018, 4/18/2019, 8/28/2019, 2/4/2020, 3/9/2020, 10/21/2020, and 12/3/2020 have been considered by the examiner. 

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “at least 1 or more bond wires”.  The term “at least” indicates there may be more” therefore one of the terms “at least” or “or more” is redundant and should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “d50/darith is in the range from 0.78 to 1.05”, and the claim also recites “even more preferably in the range from 0.80 to 1.00 which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of furthering prosecution, examiner interprets as not requiring the narrower range.
Additionally, claim 3 recites the broad recitation “d5/d95
Finally, claim 4 recites the broad recitation “grain sizes of the copper or of the copper alloy are in the range from 15 µm to 250 µm”, and the claim also recites “even more preferably in the range from 20 µm to 210 µm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of furthering prosecution, examiner interprets as not requiring the narrower range.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the sale of A2C34974000 TEM 31/4 as evidenced by D1A (Invoices for the sale of AIN-DCB substrates from Curamik Electronics GmbH to Continental Automotive GmbH) and D1H (delivery note for AIN-DCB substrates with batch number 1000619758), D1C (DCB Substrates), D1(I) (email from Lutz-Olaf Pusch), D2 (Results of measurement for the AIN-DCB substrate TEM 31/4), and English Translation of Opposition of EP3210956.
Regarding claims 1-2 and 4-5, A2C34974000 TEM 31/4, identified as an AlN-DCB (copper applied by a DCB process) substrate as evidenced by D1C (p2 and 3) (a copper ceramic composite comprising a ceramic substrate and a coating on the substrate composed of copper or copper alloy), was sold to Continental Automotive 50) and a mean grain size (darith) that result in a ratio of between 0.85 and 0.96 within the ranges claimed of from 0.75 to 1.10 (as in claim 1) and from 0.78 to 1.05 (as in claim 2). Additionally, the data of D2 shows resulting d5 values and d95 values of each sample which provide d5/d95 ratio of 0.34  to 0.22
Regarding claim 3, the A2C34974000 TEM 31/4 product meets all of the limitations of claim 1.  Additionally, the data of D2 shows resulting d5 values and d95 values of each sample which provide d5/d95 ratio of 0.34 to 0.22.
Regarding claim 7, the A2C34974000 TEM 31/4 product meets all of the limitations of claim 1 and the ceramic substrate contains AlN (at least a nitride) and/or Al2O3 (an oxide).
Regarding claims 6 and 10, the A2C34974000 TEM 31/4 product meets all of the limitations of claim 1 and is contained in a module with bond wire connections and with the copper coating designed to form a connection surface or contact surface as evidenced by Notice of Opposition p 14 Fig 1 and p15 Fig 1.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the sale of the IGBT Module in the FS100R12PT4 as evidenced by reference CC Barbarini (Reverse Costing Analysis) from the IDS dated 2/4/2020 (referenced hereafter as “Reference CC”). 
Regarding claims 1-10, as evidenced by Reference CC p107 of 116 shows an invoice for the sale of power module FS100R12PT4 on 8/12/2014.  Power Module FS100R12PT4 comprises an Al2O3 substrate (oxide ceramic containing at least 65% by weight of Al2O3) of between 0.2 and 1.2 mm thick over at least 70% of the area (claims 1 and 7-9) (p 27 of 116) with DBC (copper) coating of between 0.2 and 1.2 mm thick over at least 70% of the area (as in claims 1 and 5) with wire bonding (as in claim 10) (pp 13 and 27of 116) structured to form electrical contacts (as in claim 6) (p. 26 of 116).  The grain size analysis of the copper coating shows the grain size to be between 10 µm and 300 µm (as claimed in claim 1) and between 15 µm and 250 µm (as claimed in claim 4) with a ratio of median to mean grain size (d50/darith) of 0.97 (pp109-111 of 116) within the range of from 0.75 to 1.10 (as in claim 1) and from 0.78 to 1.05 (as in claim 2) and provides for a d5/d95 of between 0.1 to 0.4 (as in claim 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elmoursi et al (US 2003/0219576 A1).
Regarding claims 1-2 and 4, Elmoursi discloses a copper-based circuit with an electrically insulative substrate [0006].  Elmoursi discloses the electrically insulative substrate comprises insulators such as aluminum oxide, aluminum nitride, or boron nitride [0027].  Elmoursi discloses the copper particle size range of 25 to 45µm entirely within the claimed grain size ranges of 10-300µm (as in claim 1) and 15-250µm (as in claim 4) when directly bonded to a substrate [0028] thereby providing a d50 of 35µm and a maximum range of darith of from 25 to 45µm which allows for a maximum possible range of d50 to darith ratio (d50/darith) of from 35/45 to 35/25 or 0.78 to 1.4.  
Although Elmoursi does not expressly teach the ratio of (d50/darith) of from 0.75 to 1.1 (as in claim 1) or of 0.78 to 1.05 or 0.80 to 1.00 (as in claim 2), the range of particle sizes and the resulting range of ratios of (d50/darith
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a particle size range as taught by Elmoursi resulting in a (d50/darith) ratio overlapping the instant claimed ratio.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 3, Elmoursi teaches all of the limitations of claim 1. Elmoursi teaches a copper particle size range of 25 to 45µm [0028] and teaches the particle size distribution can be adjusted so the particles will adhere to the substrate without a silver bond layer [0028].  Therefore, it would have been obvious to adjust the particle size distribution so that the ratio of d5 to d95 is in the range from 0.1 to 0.4 from 0.11 to 0.35, or from 0.12 to 0.30 to optimize the adhesion to the substrate.  
Regarding claim 5, Elmoursi teaches all of the limitations of claim 1 and teaches the copper may be bonded (directly) to the alumina substrate [0028] without a bond layer. However, please note that the limitation “is applied by means of a DCB process to the ceramic substrate is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113 (I).	
	
Regarding claim 6
Regarding claims 7 and 8, Elmoursi teaches all of the limitations of claim 1 and further teaches the substrate comprises insulators such as aluminum oxide, aluminum nitride, or boron nitride [0027].  And teaches an example of alumina specifically with copper at particle sizes from 25-45µm [0028].
Regarding claim 9, Elmoursi teaches all of the limitations of claim 1 and further teaches the thickness of the alumina substrate may be 1mm [0039] and teaches copper thicknesses of 0.5 mm [0042] and further teaches the thickness may be adjusted by increasing or decreasing the delivery rate. [0039].
Although Elmoursi does not expressly recite the thicknesses over 70% of the area it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the stated thickness over 100% of the area since no other thicknesses are indicated.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elmoursi et al (US 2003/0219576 A1) in view of Fan et al (US 2002/0112871 A1).
Regarding claim 10, Elmoursi teaches all of the limitations of claim 1 and further teaches the circuit is a copper based circuit for high-current applications [0006].
Elmoursi does not teach a module with one or more bond wires.
However, Fan teaches a copper circuit used in high current circuit modules and which are packaged with wire bond [0028].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a copper circuit as taught by Elmoursi in a module such as Fan to provide a high-current copper circuit for the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784